PER CURIAM.
The petition for certiorari initially suggested a jurisdictional conflict of decisions. Rodriguez et al. v. Houston Corp. et al., Fla.App., 167 So.2d 746. We granted the writ but set the matter for hearing on both jurisdiction and merits.
We have heard oral arguments and have carefully examined the decision under review, together with the briefs and supporting record. We have now concluded that a jurisdictional conflict is not present, so the writ must be discharged as having been improvidently issued.
It is so ordered.
THORNAL, C. J., THOMAS, ROBERTS and DREW, JJ., and KING, Circuit Judge, concur.